Citation Nr: 0532319	
Decision Date: 11/09/05    Archive Date: 12/12/05

DOCKET NO.  98-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
Hodgkin's disease, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from March 12, 1968 
to December 20, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a May 2003 decision, the Board denied service connection 
for type II diabetes mellitus, including as a result of 
exposure to Agent Orange, and remanded the veteran's claims 
of entitlement to service connection for PTSD and entitlement 
to an increased rating for residuals of Hodgkin's disease.

The issue of entitlement to an increased rating for residuals 
of Hodgkin's disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record contains objective documentation of a reported 
stressor that serves to establish a basis for a diagnosis of 
PTSD related to military service.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

With respect to the claim for service connection for PTSD, VA 
satisfied its duty to notify by means of an October 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant has been asked to submit evidence and information 
in his possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the October 2001 VCAA notice.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records, service personnel records, and VA 
treatment records have been obtained.  The veteran's private 
medical records have also been obtained.  The veteran has 
been provided a VA psychiatric examination.  The RO has 
obtained deck logs for the period that the veteran was on 
board ship.  The veteran has submitted additional deck logs 
from his ship and other documents in support of his claims.  
Additionally, the veteran has testified at a hearing before a 
hearing officer.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  There is no indication that 
there exists any additional evidence which has a bearing on 
the veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
PTSD claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Law

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service.  "Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

History and Analysis

The service medical records, including the December 1968 
discharge examination report do not reveal that the veteran 
had any psychiatric disability or that he was exposed to a 
stressful event.

VA medical records reveal that the veteran first sought 
psychiatric treatment in September 1992.  The veteran 
reported that he began having depression in 1989.  The 
impression was anxiety and depression.  

On VA examination in December 1996, the veteran asserted that 
he had PTSD due to his service on an aircraft carrier.  He 
reported experiencing planes crashing on the deck and falling 
in the ocean, seeing many military personnel get killed on 
shore, and almost getting killed himself.  The diagnoses were 
major depression and PTSD.  

At his May 1999 hearing, the veteran asserted that he had 
PTSD from seeing a plane with two pilots missing the cable 
and going over the side of the aircraft.  He said that the 
pilots did not survive.  The veteran testified that this 
happened around July or August 1968.  The veteran also 
asserted that he had PTSD from exposure to two suicides on 
board ship.  He said that one man jumped over the side of the 
ship and another man hung himself in the bathroom.  The 
veteran did not remember the names of any of the people that 
he discussed.

The veteran submitted copies of the deck logs from his ship 
dated in July and August 1968 in support of his claim.  The 
record reveals that the veteran was not aboard ship during 
that time frame.  Accordingly, these documents are not 
relevant to his claim.

The veteran's service personnel records reveal that the 
veteran served on the aircraft carrier U.S.S. Ranger (CVA-61) 
from September 16, 1968 to December 12, 1968.  Copies of the 
ship's deck log from this time period do not verify that 
anyone died by either accident or suicide.  However, a 
December 12, 2003 letter to the veteran's representative, 
from the Naval Historical Center, provided a list of 
accidents on the U.S.S. Ranger (CVA-61) in 1968.  The list 
included that an F4J from aircraft squadron VF-21 was lost at 
sea on November 21, 1968, when the pilot was killed.  
Consistent therewith, a U.S. Navy website lists aircraft 
squadron VF-21 as being deployed from the U.S.S. Ranger from 
October 26, 1968 to May 17, 1969.  The Board notes that the 
record also contains no verification that the veteran was 
exposed to any other stressors during service.

The December 1996 VA examination report and various VA 
outpatient treatment reports contain a diagnosis of PTSD.  At 
the time of the VA examination in December 1996, the veteran 
reported as a military stressor that he had been aboard an 
aircraft carrier in 1968 when he experienced planes crashing 
on deck and falling into the ocean.

The record does not show, and the veteran does not claim, 
that the veteran served in combat.  Accordingly, in order for 
the veteran to be granted service connection for PTSD, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, supra.

In this case the determinative issue is whether or not the 
veteran was exposed to a verifiable stressor.  Here, the 
Board finds that there is independent evidence to corroborate 
the veteran's reported stressor of witnessing the crash of an 
aircraft with death of a pilot, while onboard the U.S.S. 
Ranger.  

In summation, the diagnoses of service-related post-traumatic 
stress disorder are supported by the record, based on a 
reported stressor in service that has been verified by 
objective evidence of record.  As such, the evidence supports 
a grant of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
The Board notes that the appellant has not received adequate 
notice of the information and evidence necessary to 
substantiate his claim for an increased rating for residuals 
of Hodgkin's disease, notice of which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
will be retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claim.  
Accordingly a remand is required in order for the veteran to 
be provided such information.  

VA has determined that the veteran has herpes zoster with 
herpetic neuralgia and recurrent upper respiratory infections 
as residuals of Hodgkin's disease and treatment.  The record, 
including the December 2004 VA examination, does not contain 
a detailed description of the veteran's disability resulting 
from herpes zoster with herpetic neuralgia (scarring) or from 
the recurrent upper respiratory infections.  A description of 
the symptomatology is necessary in order to review the 
veteran's disability rating.

Accordingly, this case is REMANDED for the following:

1.  The RO must provide the veteran VCAA 
notice in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent as to 
the issue of entitlement to an increased 
rating for residuals of Hodgkin's 
disease.  This should include informing 
the appellant of the information and 
evidence necessary to substantiate his 
claim for an increased rating for 
residuals of Hodgkin's disease; which 
evidence will be retrieved by VA; which 
evidence, if any, he is expected to 
obtain and submit; and that he should 
provide any evidence in his possession 
that pertains to the claims.  

2.  The RO should schedule the veteran 
for appropriate examination(s) to 
determine the current nature and extent 
of the veteran's herpes zoster with 
herpetic neuralgia and recurrent upper 
respiratory infections, as residuals of 
Hodgkin's disease.  A description of the 
scars resulting from the herpes zoster 
should be provided, including the size 
and location(s) of the area(s) covered by 
the scar.  A description of the residual 
symptoms of the recurrent upper 
respiratory infections should be 
reported.  The appropriate examiner 
should state whether recurrent upper 
respiratory infections or radiation 
treatment has resulted in a decrease in 
lung capacity/function.  If so, pulmonary 
function testing should be performed.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner(s) for 
review prior to the examination.  The 
rationale for all opinions expressed 
should be explained.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a VA examination report does not 
include adequate responses to the 
specific information requested, the 
report must be returned to the reviewer 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  With respect to the 
veteran's herpes zoster scars, the RO 
must consider both the former rating 
criteria for the evaluation of skin 
disorders, 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7819 (effective prior to 
August 30, 2002), and the current 
schedular criteria for rating skin 
disorders, 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (effective from August 
30, 2002), and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  See VAOGCPREC 3-2000.  The RO 
should also consider whether the claim 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


